Citation Nr: 0602742	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1960 to September 1962. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York. 

The case was previously before the Board in August 2005, at 
which time it was remanded to afford the veteran a hearing 
before the Board as requested. A travel Board hearing was 
conducted in November 2005 and the transcript is of record. 
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.

The issue of service connection for bilateral sensorineural 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran was exposed to in-service acoustic trauma. 

2. The veteran's service medical records indicate he was 
treated for complaints of "constant" headaches. 

3. The veteran currently has cephalalgia, which is shown to 
be related to his in-service noise exposure. 




CONCLUSION OF LAW

Service connection for the veteran's headache disorder has 
been established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2001, the veteran initiated his claim for service 
connection for chronic headaches. He claims that his 
headaches are the result of acoustic trauma suffered in-
service while working with demolitions in Korea.

Initially, the Board concedes the veteran's exposure to in-
service noise trauma. His DD-214 and personnel records 
confirm he worked as a combat construction specialist with 
the 11th Engineer Battalion in the Republic of Korea for 13 
months, as well as a Pioneer for one month prior while 
stationed in Massachusetts. Such assignments typically 
involve exposure to explosives and firearms. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Here, the veteran's in-service personnel records confirm that 
the veteran was exposed to noise trauma. The veteran's 
service medical records reveal that the veteran complained of 
and was treated for "constant headaches," including 
symptoms of dizziness and nausea, from September 1961 to 
October 1961. On the veteran's exit examination of July 1962, 
the veteran reported that he suffered from frequent and 
severe headaches, including symptoms of dizziness, eye 
trouble, and motion sickness. At that time, however, no 
diagnosis was rendered and the separation exam indicated that 
he was in overall good health. 

Since service, the veteran was treated by two private 
physicians, Dr. KCA since 1988 and Dr. KSE since July 1997. 
Dr. KSE, an otolaryngologist, diagnosed the veteran with 
cephalalgia and in a November 2005 letter opined as follows: 

In my opinion, [the veteran's] headaches and hearing 
loss most certainly originated when he was exposed to 
extreme noise trauma while servicing as a combat 
engineer in the U.S. Army. Symptoms like these have long 
been associated with such noise exposure. Further, no 
set of circumstances provides a comparably convincing 
explanation for these symptoms given the severity and 
duration. 

In rendering his opinion, Dr. KSE had access to and reviewed 
the veteran's service medical records as well as the 
veteran's private treatment records from Dr. KCA. Dr. KCA, 
the veteran's primary physician, did not offer a diagnosis of 
a headache disorder, but opined that the veteran's problems 
with other symptomatology (i.e. dizziness, nausea, and light-
headedness) are related to his in-service noise exposure. 

No medical evidence in the file conflicts with Dr. KSE's 
opinion.  The service medical records clearly show complaints 
of headaches during service and upon separation.  The veteran 
is competent to state that his headaches continued after 
service.  Therefore, the preponderance of all the evidence is 
in favor of the veteran and the Board concludes that service 
connection for headaches is warranted.




ORDER

Entitlement to service connection for headaches is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.


REMAND

In September 2003, the RO denied service connection for 
hearing loss based largely on the opinion provided by a VA 
examiner in July 2003. The examiner concluded it was not 
likely the veteran's hearing loss was the result of service 
based on his finding that the veteran's hearing at separation 
from service was within normal limits. In contrast, the 
veteran's private physicians, Dr. KSE and Dr. KCA, both 
concluded that the veteran's current hearing loss is causally 
connected to his in-service acoustic trauma. 

Both Dr. KSE and Dr. KCA proffered their opinion through 
multiple letters dated from October 2001 to November 2005. 
They indicate that they had access to and reviewed the 
service medical records prior to their determination. None of 
Dr. KCA's treatment records are in the file despite Dr. KCA's 
assertion in a July 2002 letter that the veteran's hearing 
loss is documented from 1988 to the present. Two audiological 
examinations conducted by Dr. KSE from 1997 and 2001 are of 
record, but it is clear from Dr. KSE's assertions that more 
recent treatment records exist. In light of the conflicting 
evidence, the RO should attempt to obtain these private 
treatment records.

It is noteworthy that as of July 2003, the VA examination 
results revealed that the veteran only had a hearing 
disability in his right ear. The most recent medical opinion, 
by Dr. KSE in November 2005, however, indicates that the 
veteran on audiological testing was found to have bilateral 
hearing loss. Accordingly, his private treatment records are 
critical to the determination of this claim.

Finally, the Board disagrees with the basis of the July 2003 
examiner's conclusion. It is not necessary that hearing loss 
be factually shown during service. The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. 
§ 3.385 does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements 
after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 
In this case, what is clear is that the veteran was exposed 
to acoustic trauma during service and the most recent medical 
opinion links the veteran's current hearing loss to in-
service noise exposure. Therefore, a new examination is 
indicated.

Accordingly, the case is REMANDED for the following:

1.  Tell the veteran to submit to VA copies of 
any evidence in his possession relevant to 
this claim.  

2. The RO should contact Dr. KSE and Dr. KSA 
and ask them to submit any and all treatment 
records for the veteran that substantiate 
their prior opinion that the veteran currently 
has hearing loss and that hearing loss is 
causally connected to in-service acoustic 
trauma.

3.  After obtaining the above private medical 
evidence, to the extent available, the RO 
should then schedule the veteran for an 
audiological examination to determine whether 
a hearing disability exists and if so, whether 
it is at least as likely as not that his 
hearing disability is related to in-service 
noise exposure. The claims folder must be 
reviewed by the examiner. The examiner should 
provide a complete rationale for any opinion 
given and should reconcile the opinion with 
the other medical evidence of record.

It would be helpful if the physician would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided.

A complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided. 

4. Following the above, the RO should then 
readjudicate the issue of entitlement to 
service connection for bilateral hearing loss. 
If the benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental statement 
of the case (SSOC) and afforded the 
opportunity to respond. The case should then 
be returned to the Board for further appellate 
review, if otherwise in order.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's


efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  
The veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


